DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 03 May 2022 is acknowledged. The traversal is on the ground(s) that the search strategy for the two groups would encompass the same search area and would not create an undue burden on the Examiner. This argument is moot as the Restriction Requirement mailed 07 February 2022 was improperly based on US restriction practice while this application is a PCT National Stage application filed under 35 U.S.C. 371 and is subject to the Unity of Invention standard. The previous Restriction Requirement is withdrawn. Since the claims necessitating a restriction requirement under the Unity of Invention standard have been cancelled by amendment no additional Restriction Requirement is being made and all pending claims will be examined.
Claims 1-16, 24-27, 29 and 31-32 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27, 29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 24-27, 29 and 31-32, the claims are directed to a method of manufacture. However, it is unclear what steps are being practiced in the claims. Claim 24 recites the step of “circumferentially aligning the honeycomb body along the longitudinal axis within a can” to achieve the result of “a geometric center of a first portion of cells of the honeycomb body that comprises a first protrusion concentration which first protrusion concentration is greater than a second protrusion concentration of a second portion of cells of the honeycomb body, is offset from the longitudinal axis as viewed in a transverse plane perpendicular to the longitudinal axis”. The result of the process step of “aligning” appears to be an inherent property of the honeycomb body itself; the result does not appear to be achievable by “aligning” any other type honeycomb body and thus it is unclear how the result can be achieved by performing the step of “aligning”. Claims 27 and 31 recite further “aligning” steps that are unclear in the same way. For purposes of examination the “aligning” steps in the claims will be interpreted as steps of “providing” a honeycomb with the particular characteristics.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16, 24-27, 29 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,470,408 A to Mochida et al. (Mochida).
In reference to claim 1, Mochida discloses a honeycomb body, comprising: a porous ceramic honeycomb structure (1; Figs. 1-4) comprised of: a network of cells defined by walls that extend in an axial direction about a longitudinal axis from an inlet end to an outlet end of the porous ceramic honeycomb structure; and a plurality of protrusions that (3) protrude from the walls and into cells and extend from the inlet end to the outlet end of the porous ceramic honeycomb structure; wherein the porous ceramic honeycomb structure comprises a first portion of cells comprising a first protrusion concentration (2, 3 or 4; see Figs. 1 and 4), a second portion of cells comprising a second protrusion concentration (0, 2 or 3), and the first protrusion concentration is greater than the second protrusion concentration; and wherein the first portion of cells has a geometric center which is offset from the longitudinal axis as viewed in a transverse plane perpendicular to the longitudinal axis (implicit; col. 4, line 45 – col. 5, line 2).
In reference to claim 2, Mochida discloses the honeycomb body of claim 1 wherein the first portion of cells comprises protrusions of different heights (see Fig. 4; col. 4, lines 50-54).
In reference to claim 3, Mochida discloses the honeycomb body of claim 1 wherein at least one cell in the first portion of cells comprises protrusion walls of different heights within the at least one cell (see Fig. 4; col. 4, lines 50-54).
In reference to claim 4, Mochida discloses the honeycomb body of claim 1 further comprising an outermost peripheral wall, wherein the network of cells comprises peripheral cells defined at least in part by at least a portion of the outermost peripheral wall (see Figs. 1, 4).
In reference to claim 5, Mochida discloses the honeycomb body of claim 4 wherein a plurality of the peripheral cells comprise protrusions (implicit; col. 4, line 45 – col. 5, line 2; the protrusions are located where the flow rate is highest - if the passage is curved the flow rate would be highest at the periphery).
In reference to claim 6, Mochida discloses the honeycomb body of claim 1 further comprising catalyst material disposed in or on the walls of the porous ceramic honeycomb structure, wherein a greater concentration of the catalyst material is present in or on the first portion of cells as compared to a concentration of catalyst material in or on the second portion of cells (more surface area created by the protrusions thereby increases the amount of catalyst material in the cells with protrusions compared to those without protrusions).
In reference to claim 7, Mochida discloses the honeycomb body of claim 1 wherein the first protrusion concentration is greater than the second protrusion concentration in number of protrusions per unit area of the porous ceramic honeycomb structure, wherein the unit area of the porous ceramic honeycomb structure is viewed in a transverse plane perpendicular to the longitudinal axis (2, 3 or 4 vs. 0, 2 or 3 per cell; see Figs. 1, 4).
In reference to claim 8, Mochida discloses the honeycomb body of claim 1 wherein the first protrusion concentration is greater than the second protrusion concentration in surface area of protrusions per unit volume of the porous ceramic honeycomb structure (2, 3 or 4 vs 0, 2 or 3 per cell; see Figs. 1, 4).
In reference to claim 9, Mochida discloses the honeycomb body of claim 1 wherein the second portion of cells lacks protrusions (see Figs. 1, 4).
In reference to claim 10, Mochida discloses the honeycomb body of claim 1 wherein the first portion of cells comprises a contiguous collection of cells with an area of at least 20% of the porous ceramic honeycomb structure as viewed in a transverse plane perpendicular to the longitudinal axis (see Fig. 4; approximately 36% of the cells have protrusions).
In reference to claim 11, Mochida discloses the honeycomb body of claim 1 wherein the second portion of cells comprises a contiguous collection of cells with an area of at least 20% of the porous ceramic honeycomb structure as viewed in a transverse plane perpendicular to the longitudinal axis (see Fig. 4; approximately 64% of the cells do not have protrusions).
In reference to claim 12, Mochida discloses the honeycomb body of claim 1 wherein each protrusion of the plurality of protrusions does not extend between two different cells walls (each protrusion extends between a single wall between cells).
In reference to claim 13, Mochida discloses the honeycomb body of claim 1 wherein a periphery of the first portion of cells defines a shape as viewed in a transverse plane perpendicular to the longitudinal axis and the shape is symmetric about at least one axis of the shape (see Figs. 1, 4).
In reference to claim 14, Mochida discloses the honeycomb body of claim 1 wherein a periphery of the first portion of cells defines a shape as viewed in a transverse plane perpendicular to the longitudinal axis and the shape is asymmetric about at least one axis of the shape (implicit; col. 4, line 45 – col. 5, line 2; the protrusions are located where the flow rate is highest - if the passage is curved the flow rate distribution would not be symmetrical).
In reference to claim 15, Mochida discloses the honeycomb body of claim 1, wherein the honeycomb body comprises at least one of (i) cordierite (col. 5, line 5), (ii) aluminum titanate (col. 5, line 5), or (iii) silicon carbide (col. 5, line 8).
In reference to claim 16, Mochida discloses the honeycomb body of claim 1, wherein the walls and the plurality of protrusions comprises the same material properties (implicit, as the entire body is made of the same material).
In reference to claim(s) 24-27, 29 and 31-32 under the principles of inherency, the prior art apparatus of Mochida would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0243672 A1 (Fig. 6), US 2017/0266908 A1 (Figs. 4, 5), US 2017/0204759 A1 (Figs. 2, 8B), US 2017/0165610 A1 (Figs. 1, 8-12), US 2017/0159521 A1 (Fig. 4), US 2004/0071931 A1 (Fig. 1) each appear to disclose at least the apparatus of claim 1 and may be relied upon in subsequent office actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
18 August 2022